Harford County, Maryland v. Maryland Reclamation Associates, Inc., No. 0788, Sept.
Term 2018. Opinion filed on August 1, 2019, by Berger, J.


INVERSE CONDEMNATION - REGULATORY TAKING - EXHAUST
ADMINISTRATIVE REMEDIES

Before bringing a regulatory takings claim against the government, a landowner must
exhaust her administrative remedies.            The landowner adequately exhausts her
administrative remedies when she challenges the regulation in an administrative
proceeding and, if that fails, requests variances to circumvent the challenged regulation. In
addition, the landowner must appeal the unfavorable administrative rulings to an
administrative review board before bringing an action in the circuit court.

INVERSE CONDEMNATION - STATUTE OF LIMITATIONS - FINALITY

An inverse condemnation claim against a government entity accrues when the government
entity -- or some administrative review board -- renders a final administrative decision that
amounts to a taking of property. Although a landowner may appeal the government’s final
decision to the courts, such an appeal does not delay the accrual date of an inverse
condemnation claim.
Circuit Court for Harford County
Case No. 12-C-13-000509
                                                                                                    REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                     No. 788

                                                                                             September Term, 2018
                                                                                   ______________________________________

                                                                                      HARFORD COUNTY, MARYLAND

                                                                                                       v.

                                                                                         MARYLAND RECLAMATION
                                                                                              ASSOCIATES, INC.
                                                                                   ______________________________________

                                                                                        Berger,
                                                                                        Nazarian,
                                                                                        Wells,

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                             Opinion by Berger, J.
                                                                                   ______________________________________

                                                                                        Filed: August 1, 2019




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2019-08-01 14:58-04:00




Suzanne C. Johnson, Clerk
      The origin of this dispute dates back to 1990, when Maryland Reclamation

Associates, Inc. (“MRA” or “Maryland Reclamation”), appellee, purchased sixty-two acres

of land for the purpose of constructing and operating a rubble landfill.1 After MRA

acquired the land, Harford County (the “County”), appellant, modified its zoning laws to

disallow landowners -- MRA included -- from operating rubble landfills. For nearly three

decades, MRA has fought the County’s regulatory efforts in various administrative and

judicial forums. The dispute now reaches the Maryland appellate courts for the fifth time.2

      In this appeal, the County appeals from a verdict rendered by a jury in the Circuit

Court for Harford County, in which MRA prevailed on its inverse condemnation claim and

was awarded $45,420,076, representing just compensation in the amount of $30,845,553

plus $14,574,523 in interest. For the reasons explained herein, we reverse the judgment

entered below, and remand the case for further proceedings consistent with this opinion.

      After the County enacted zoning regulations that prohibited MRA from operating a

rubble landfill, MRA sought several variances. If approved, the variances would have

permitted MRA to proceed with its project. The Harford County Hearing Examiner denied

MRA’s requests, and in 2007, the Harford County Board of Appeals (the “Board of



      1
         A rubble landfill is a sanitary landfill that accepts only trees, land clearing,
construction, and demolition debris. See Md. Code (1989, 2014 Repl. Vol.), § 9-210(c)(2)
of the Environmental Article.
      2
          See Holmes v. Md. Reclamation Assocs., Inc., 90 Md. App. 120 (1992), cert.
dismissed sub nom. Cty. Council of Harford Cty. v. Md. Reclamation Assocs., Inc., 328 Md.
229 (1992) (MRA I); Md. Reclamation Assocs., Inc. v. Harford Cty., 342 Md. 476
(1996) (MRA II); Md. Reclamation Assocs., Inc. v. Harford Cty., 382 Md. 348 (2004) (MRA
III); Md. Reclamation Assocs., Inc. v. Harford Cty., 414 Md. 1 (2010) (MRA IV).
Appeals” or the “Board”) affirmed the Hearing Examiner’s decision by a unanimous vote.

In MRA IV, 414 Md. 1 (2010), the most recent case between the parties, the Court of

Appeals held, among other things, that the County was not estopped from amending its

zoning laws, and that the County did not err in denying MRA’s requests for variances.

      On February 19, 2013, following MRA IV, MRA filed suit in the Circuit Court for

Harford County, alleging that the County’s actions constituted a regulatory taking in

violation of the Maryland Constitution and the Maryland Declaration of Rights.3

Thereafter, the County filed a motion to dismiss and a motion for summary judgment,

arguing that MRA’s inverse condemnation claim was barred by the statute of limitations.

The County averred that MRA’s claim accrued in June 2007, when the Board of Appeals

voted 7-0 to deny MRA’s requests for variances. The circuit court disagreed. In a

memorandum opinion, Judge William O. Carr denied the County’s motions, ruling that

MRA’s claim was timely because the claim accrued in 2010, when the Court of Appeals

issued its opinion in MRA IV.

      The case was then tried before a jury in April 2018. The jury ultimately found in

favor of MRA on its takings claim and awarded damages in the amount of $45,420,076.

This timely appeal followed.4


      3
         MRA further pursued a per se takings claim pursuant to Lucas v. South Carolina
Coastal Council, 505 U.S. 1003 (1992). That claim did not proceed to trial. The circuit
court granted the County’s motion for summary judgment, ruling that MRA could not
succeed because the land still had a resale value. MRA filed a cross-appeal contending
that the circuit court erred in granting the County’s motion.
      4
        In addition, Montgomery County filed an amicus curiae brief, urging us to reverse
the judgment. Several other counties and municipalities signed the brief, including Cecil
                                           2
      On appeal, the County poses six questions, which we set forth verbatim.

             1. Should MRA’s takings claim be dismissed based on
                MRA’s failure to raise this constitutional issue in any
                administrative proceeding?

             2. Is MRA’s takings claim barred by the statute of limitations
                when it was filed more than three years after the final
                administrative agency decision denying MRA’s variance
                requests?

             3. Is MRA’s takings claim barred by the final judgment in
                MRA IV under the doctrines of res judicata and collateral
                estoppel?

             4. Did the Board’s denial of MRA’s variance requests to
                construct and operate a landfill constitute an
                unconstitutional taking when MRA has no vested property
                right or interest with respect to such a use?

             5. Did the Board’s denial of variances to prevent public harm
                constitute a taking for which compensation is due?

             6. Should the jury’s award of more than $45 million in
                damages be reversed when MRA failed to present any
                evidence of the Property’s fair market value?

      In its cross-appeal, MRA presents an additional question, which we set forth

verbatim.

             Did the Circuit Court err when it granted summary judgment
             on MRA’s per se takings claim under Lucas v. South Carolina
             Coastal Council, 505 U.S. 1003 (1992)?




County, Prince George’s County, Howard County, Carroll County, the City of
Gaithersburg, the Mayor and Council of Rockville, the Mayor and Common Council of
Westminster, the Maryland Municipal League, and the Maryland Association of Counties.
                                           3
      We hold -- as a matter of law -- that MRA’s inverse condemnation claim accrued in

2007, when the Board of Appeals denied MRA’s requests for variances. As a result,

MRA’s claim is time-barred. We, therefore, reverse the judgment entered by the circuit

court and remand the case for the entry of judgment in favor of the County.

                                   BACKGROUND

      This dispute concerns a sixty-two-acre plot of land in Harford County, Maryland.

We draw from the Court of Appeals’ comprehensive opinions in MRA II, supra, 342 Md.
476 (1996), and MRA IV, supra, 414 Md. 1 (2010), to summarize the history of the various

administrative proceedings and earlier appeals.

                    In August 1989, the plaintiff-appellant, Maryland
             Reclamation Associates, Inc., contracted to purchase property
             located adjacent to Gravel Hill Road in Harford County,
             Maryland. Maryland Reclamation intended to construct and
             operate a rubble landfill on this property; thus, it began the
             process of obtaining a rubble landfill permit from the Maryland
             Department of the Environment pursuant to Maryland Code
             (1982, 1996 Repl. Vol), §§ 9-204 through 9-210, §§ 9-501
             through 9-521 of the Environment Article, and COMAR 26.03
             through 26.04.

                    Maryland Reclamation first requested that Harford
             County include the Gravel Hill Road property in Harford
             County’s Solid Waste Management Plan as a rubble landfill.
             Thereafter, Harford County amended its Solid Waste
             Management Plan to include Maryland Reclamation’s Gravel
             Hill Road site as a rubble landfill. The property’s inclusion in
             the Harford County Solid Waste Management Plan, however,
             was made subject to twenty-seven conditions, including a
             minimum landscape buffer of 200 feet. On November 16,
             1989, Harford County advised the Maryland Department of the
             Environment that Maryland Reclamation’s Gravel Hill Road
             property had been included in the County’s Solid Waste
             Management Plan as a rubble landfill site.

                                            4
      Maryland Reclamation next sought approval at the state
government level from the Department of the Environment. On
November 20, 1989, Maryland Reclamation received Phase I
permit approval from the Department of the Environment.
Maryland Reclamation then filed with the Department the
necessary reports and studies for Phase II and Phase III
approvals.

       [M]aryland Reclamation had entered into a contract to
purchase the property located adjacent to Gravel Hill Road in
August 1989, before its inclusion in Harford County’s Solid
Waste Management Plan. Allegedly relying on the property’s
inclusion in Harford County’s Solid Waste Management Plan
and on the Department of the Environment’s Phase I approval,
Maryland Reclamation consummated the purchase of the
Gravel Hill Road property on February 9, 1990, for $732,500.
The settlement occurred on the last possible day under the
terms of the contract of sale.

       Four days after the settlement date, newly appointed
Harford County Council President Jeffrey D. Wilson and
Council Member Joanne Parrott introduced in the County
Council Resolution 4-90, which provided for the removal of
Maryland Reclamation’s property from the County’s Solid
Waste Management Plan. [Footnote omitted.] In the litigation
that ensued over this resolution, the Court of Special Appeals
held that Resolution 4-90 was invalid because it was preempted
by the State’s authority over solid waste management plans and
the issuance of rubble landfill permits. [MRA I], 90 Md. App.
120, 600 A.2d 864, cert. dismissed sub nom. County Council
v. Md. Reclamation, 328 Md. 229, 614 A.2d 78 (1992).
[Footnote omitted.]

While the litigation over Resolution 4-90 was pending, Bill 91-
10 was introduced in the Harford County Council, on February
12, 1991, as an emergency bill. Bill 91-10 proposed to amend
the requirements for a rubble landfill by increasing the
minimum acreage requirements, buffer requirements, and
height requirements. The bill, inter alia, would establish a
minimum rubble fill size of 100 acres and a buffer zone of 1000
feet. After public hearings, the County Council passed the bill
on March 19, 1991, and the County Executive signed the bill
into law on March 27, 1991. [Footnote omitted.]

                              5
        On April 2, 1991, Bill 91-16 was introduced in the
Harford County Council. This bill would authorize the County
Council to remove a specific site from the County’s Solid
Waste Management Plan if the site does not comply with
certain zoning ordinances, if a permit has not been issued by
the State Department of the Environment within eighteen
months of the site being placed in the County’s Solid Waste
Management Plan, or if the owner of the site has not placed the
site in operation within the same eighteen month period. Bill
91-16 was passed by the County Council, signed into law by
the County Executive on June 10, 1991, and is codified as §
109-8.4 of the Harford County Code. [Footnote omitted.]

        The President of the Harford County Council, on April
25, 1991, sent a letter to the State Department of the
Environment, enclosing a copy of enacted Bill 91-10, and
advising the Department that the provisions of the bill could
call into question the status of sites which were in the process
of obtaining rubble landfill permits. On May 2, 1991, the
Department of the Environment advised the County Council
that if a permit were to be issued to Maryland Reclamation,
such issuance would not authorize Maryland Reclamation to
violate any local zoning or land-use requirements.

        Also on May 2, 1991, the County’s Director of Planning
sent a letter to Maryland Reclamation informing it of Bill 91-
10, indicating that Maryland Reclamation’s property would
apparently fail to meet the requirements of Bill 91-10, stating
that Maryland Reclamation should submit documentation
showing that the Gravel Hill Road site could meet the
requirements of the zoning ordinances, and stating that, if the
site could not meet such requirements, Maryland Reclamation
would need a variance to operate a rubble landfill on the
property. Maryland Reclamation did not submit any
documents pursuant to the May 2, 1991, letter and did not file
an application for a variance. [Footnote omitted.] Maryland
Reclamation did file on May 21, 1991, an “appeal” to the
Harford County Board of Appeals from the “administrative
decision pursuant to Section 267-7 E in a letter dated 5/2/91,”
requesting that the Board “review and reverse the decision of
the Zoning Administrator interpreting that the standards of
Council Bill 91-10 apply to the Applicant.” The “application”
to the Board of Appeals asserted that Bill 91-10 was

                               6
inapplicable to the property and that, if it was applicable, it was
invalid. [Footnote omitted.]

       On May 14, 1991, Resolution 15-91 was introduced in
the Harford County Council. This resolution purported to
interpret Harford County law and determine that the Gravel
Hill Road site was not in compliance with county law; the
resolution went on to remove the site from the County’s Solid
Waste Management Plan. The County Council passed
Resolution 15-91 on June 11, 1991. The resolution was
apparently not submitted to the County Executive for his
approval.

       Maryland Reclamation on June 20, 1991, filed a
complaint in the Circuit Court for Harford County, seeking a
Declaratory Judgment and Injunctive Relief against Harford
County and the Harford “County Council.” Maryland
Reclamation requested, inter alia, the following: (1) a
declaration that Bills 91-10 and 91-16, as well as Resolution
15-91, are “null and void as to the Gravel Hill Site;” (2) an
injunction preventing the County from enforcing Bills 91-10
and 91-16 and Resolution 15-91 against Maryland
Reclamation; and (3) an injunction staying all further action on
Maryland Reclamation’s “appeal” to the Board of Appeals.
Maryland Reclamation advanced numerous legal theories to
support its complaint for declaratory and injunctive relief.

       The circuit court on June 28, 1991, issued an
interlocutory injunction preventing enforcement of Bills 91-
10, 91-16, and Resolution 15-91 against Maryland
Reclamation. The order expressly allowed the Department of
the Environment to continue its processing of Maryland
Reclamation’s pending permit application. The order also
stayed the processing of Maryland Reclamation’s
administrative “appeal” from the Director of Planning’s
“decision” contained in the Director’s May 2, 1991, letter.
Finally, the interlocutory order prohibited Maryland
Reclamation from starting any construction without court
approval.

       On February 28, 1992, the State Department of the
Environment issued to Maryland Reclamation a permit to
operate a rubble landfill on its property. The Department

                                7
             expressly conditioned the permit upon Maryland
             Reclamation’s compliance with all local land-use
             requirements. [Footnote omitted.]

                    Upon cross-motions for summary judgment, the circuit
             court on May 19, 1994, filed an opinion and judgment,
             declaring that Harford County was entitled to enact new zoning
             laws that may prevent Maryland Reclamation from operating a
             rubble landfill, and that Bills 91-10 and 91-16 were not invalid
             on the grounds asserted by the plaintiff. The court, however,
             declared that Resolution 15-91 was invalid on its face.
             According to the circuit court, the Harford County Council was
             acting as a legislative body when it passed the resolution, and
             the passage of the resolution constituted an illegal attempt to
             interpret and apply the laws which the Council had previously
             enacted.

                    Maryland Reclamation appealed to the Court of Special
             Appeals with respect to the circuit court’s declaration that Bills
             91-10 and 91-16 were not invalid. The County did not cross-
             appeal from the circuit court’s declaration that Resolution 15-
             91 was invalid. Before any further proceedings in the
             intermediate appellate court, this Court issued a writ of
             certiorari.

MRA II, supra, 342 Md. at 480-86. Ultimately, the Court of Appeals held in MRA II that

“MRA had not exhausted its administrative remedies, including appealing the Zoning

Administrator’s ruling to the Board of Appeals, and applying to the Zoning Administrator

for variances.” MRA IV, supra, 414 Md. at 12 (citing MRA II, supra, 342 Md. at 496-97).

                     Thereafter MRA filed requests for interpretation with
             the Zoning Administrator, presenting nine issues. After
             receiving unfavorable rulings, MRA appealed to the Board of
             Appeals. The Board, through its Zoning Hearing Examiner,
             conducted a hearing and issued a decision dated April 2, 2002
             that the application of Bill 91-10 to the proposed rubble landfill
             did not violate federal, state, or local laws. As summarized by
             Judge Harrell in MRA III, the Hearing Examiner’s findings and
             conclusions underlying this decision were as follows:


                                             8
1. Bill 91-10 applies to MRA’s property on
   Gravel Hill Road.

2. The requirements of Bill 91-10 can be validly
   applied to MRA’s property on Gravel Hill
   road under the circumstances of this case and
   in light of the Environmental Article of the
   Maryland Code as well as other principles of
   Maryland law.

3. MRA’s operation of a rubble landfill on its
   property at Gravel Hill Road pursuant to its
   state permit will violate applicable Harford
   County Zoning law, particularly Harford
   County Code §§ 267-40.1, 267-28C, 267-
   28D(4) and 267-41. Moreover, the Hearing
   Examiner questions whether the permit
   issued to MRA by MDE is validly issued as
   it was based on misinformation provided to
   the State by MRA regarding the conformance
   of the property and use with Harford County
   Zoning law.

4. MRA cannot obtain a grading permit unless
   it can meet the requirements of Harford
   County Zoning law. To the extent MRA does
   not meet specific standards it must seek a
   variance and obtain a variance from
   provisions with which it cannot comply.
   MRA’s reliance on site plan approvals that
   pre-date the enactment of Bill 91-10 is
   without merit.

5. MRA’s operation of a rubble landfill on its
   property at Gravel Hill Road pursuant to its
   State-issued Refuse Disposal Permit No. 91-
   12-35-10-D and as renewed by Refuse
   Disposal Permit 1996-WRF-0517 will
   violate applicable Harford County zoning
   law.



                       9
      6. Harford County is not prohibited by the
         principles of estoppel from applying the
         provisions of Harford County Bill 91-10
         (section 267-40.1 of the Harford County
         Code) to MRA’s property and specifically, to
         MRA’s operation of a rubble landfill on its
         property.

      7. MRA’s rubble landfill did not acquire vested
         rights in its use that would insulate it from the
         application of Bill 91-10 to that use. It is the
         vested rights doctrine itself that allows a
         landowner to rais[e] issues of constitutional
         protections. There is no constitutional
         infringement on the rights of MRA because a
         vested right was not established. Applying
         the provisions of Bill 91-10 to MRA’s Gravel
         Hill Road property is, therefore, not
         prohibited by the United State[s’]
         Constitution        and/or     the     Maryland
         Declaration of Rights.

      8. Harford County is not preempted by the
         Environmental Article of the Maryland Code,
         particularly sections 9-201 et seq. and 9-501
         et seq., from applying Bill 91-10 to MRA’s
         Gravel Hill Road property.

      9. MRA’s operation of a rubble landfill on its
         Gravel Hill Road property is not a valid non-
         conforming use pursuant to Harford County
         Zoning Code.

MRA III, 382 Md. at 359-60, 855 A.2d at 357-58. After the
issuance of the Hearing Examiner’s decision, the following
transpired:

              On 11 June 2002, the County Council,
      sitting as the Board of Appeals, adopted the
      Zoning Hearing Examiner’s decision. Harford
      County, therefore, refused to issue to MRA a
      grading permit or zoning certificate for the

                              10
      proposed rubble landfill because of the strictures
      of Bill 91-10. Neither in response to the Board of
      Appeals’s final decision, nor on a parallel course
      to its requests for interpretation or a zoning
      certificate, did MRA seek variances for relief
      from the requirements of Bill 91-10.

             On 21 June 2002, MRA … petition[ed]
      the Circuit Court for Harford County for judicial
      review of the Board of Appeals’s decision. The
      Circuit Court affirmed the decision of the Board
      of Appeals on 22 October 2003. It concluded that
      “all nine requests for interpretation were
      answered correctly … in accordance with the
      law, and based on substantial evidence, and the
      decision was also correct when it upheld the
      zoning administrator’s denial of Maryland
      Reclamations request for a zoning certificate.”

MRA III, 382 Md. at 360-61, 855 A.2d at 358. On appeal to this
Court, we held that MRA again had failed to exhaust its
available administrative remedies because it had not requested
variances from the Code requirements at issue. Id. at 363, 855
A.2d at 359-60.

       On May 12, 2005 MRA requested the following
variances to provisions of the Harford County Zoning Code
(“HCC”) before the zoning hearing examiner for Harford
County (“Hearing Examiner”):

      • Variance pursuant to Section 267-28C to
        permit the disturbance of the 30 foot buffer
        yard.

      • Variance pursuant to Section 267-28D(4) to
        permit disturbance within the 200 foot buffer
        from adjoining property lines.

      • Variance to Section 267-40.1A, B, C, and D
        to permit the operation of a rubble landfill on
        less than 100 acres.



                             11
                   • Variance to Section 267-40.1A, B, C and D
                     to permit the operation of a landfill without
                     satisfying the buffer requirement.

                   • Variance to Section 267-40.1A, B, C, and D
                     to permit the deposit of solid waste less than
                     500 feet from the flood plain district.

                   • Variance to Section 267-40.1A, B, C, and D
                     to permit the disturbance of the 1,000 foot
                     buffer from a residential or institutional
                     building.

                   • Variances to Section 267-41D(2)(c); (3)(b);
                     (5)(e); and (6) to permit the use of a landfill
                     within a Natural Resource District, to permit
                     the disturbance of the Natural resources
                     District buffer, and to disturb the minimum
                     75 foot wetlands buffer in the Agricultural
                     District.

                   Over a span of 10 months, the Hearing Examiner,
            Robert F. Kahoe, Jr., presided over 17 nights of hearings,
            during which he heard testimony from 11 witnesses produced
            by MRA (eight of whom were experts); six experts offered by
            the Protestants; 16 residents from the community and members
            of St. James parish; and the acting director of the Harford
            County Department of Planning and Zoning. The Hearing
            Examiner issued a decision dated February 28, 2007 that
            denied several of MRA’s requests.

                                         ***
                   MRA appealed the Hearing Examiner’s decision to the
            Board. On June 5, 2007, the Board voted 7-0 to deny the
            requested variances to these sections of the Code, and adopted
            the Hearing Examiner’s decision. MRA then noted an appeal
            to the Circuit Court for Harford County. The Circuit Court
            affirmed the findings of the Board of Appeals in an order filed
            on July 11, 2008.

MRA IV, supra, 414 Md. at 12-23.



                                          12
       Thereafter, MRA filed an additional petition for judicial review in the Circuit Court

for Harford County. In its petition, MRA asked the circuit court to reconsider its October

2003 decision, in which it affirmed the Board of Appeals’ interpretation of Bill 91-10, i.e.,

that Bill 91-10 applied to MRA. On September 3, 2008, the circuit court affirmed its 2003

decision. MRA then appealed both the circuit court’s affirmance of its 2003 decision, and

the variance denials to this Court. The Court of Appeals granted certiorari before we could

review either appeal.

       In MRA IV, the Court first addressed whether there was sufficient evidence in the

record to support the Board of Appeals’ findings that “the requested variances would be

substantially detrimental to adjacent properties” and “would negatively affect the health

and welfare of the individuals in the surrounding area.” 414 Md. at 24, 33-34. Ultimately,

the Court held that the record contained sufficient evidence to support those findings, and

as a result, affirmed the Board of Appeals’ 2007 decision. Id. at 34.

       The Court then considered MRA’s argument that it should be permitted to proceed

with its project to operate a rubble landfill, notwithstanding the applicable zoning

regulations. Id. at 34-35. Primarily through the lens of zoning estoppel and preemption,

the Court held that MRA is subject to the zoning regulations. As a result, MRA could not

operate a rubble landfill on the property. Id. at 34-64.

       Following the decision of the Court of Appeals in MRA IV, on February 19, 2013,

MRA commenced this inverse condemnation action in the Circuit Court for Harford

County. In its complaint, as amended in June 2015, MRA alleged that the County’s zoning

laws interfered with MRA’s “investment backed business expectations” to operate a rubble

                                             13
landfill on its property, and that such interference constituted a regulatory taking under

Article III, Section 40 of the Maryland Constitution, and Articles 19 and 24 of the Maryland

Declaration of Rights.

       Thereafter, the County filed both a motion to dismiss and a motion for summary

judgment, arguing that MRA’s takings claim was time-barred because it accrued in 2007,

when MRA’s requests for variances were denied by the Board of Appeals. In the

alternative, the County asserted that it was entitled to judgment as a matter of law on a per

se takings claim brought under the Supreme Court’s decision in Lucas, supra, 505 U.S.
1003. In a memorandum opinion, Judge William O. Carr ruled that MRA’s claim was

timely because it accrued in 2010, when the Court of Appeals issued MRA IV. Judge Carr

reasoned:

                      Irrespective of whether inverse condemnation is a
              continuing cause of action, this claim satisfies the three year
              statute of limitations because this court finds that the final
              decision issued by the Court of Appeals in MRA IV on March
              11, 2010 was the final decision which foreclosed on any
              possibility of using the property in question for rubble fill. The
              Plaintiff filed this case on February 19, 2013 making the date
              of filing within the statute of limitations.

Nevertheless, Judge Carr ruled that MRA could not proceed on a per se takings claim

because the property, at that time, retained a resale value.

       Thereafter, the case was tried before a jury in April 2018. At trial, an expert witness

testified on behalf of MRA that the value of the property decreased by approximately $30

million after the alleged taking. After deliberating, the jury found in favor of MRA on its

inverse condemnation claim and awarded damages in the amount of $45,420,076. This


                                             14
amount accounted for $30,845,553 representing just compensation, plus $14,574,523 in

interest. This timely appeal followed.

                               STANDARD OF REVIEW

       The County challenges both the circuit court’s denial of a motion to dismiss and a

motion for summary judgment on the grounds that MRA failed to exhaust its administrative

remedies and that its inverse condemnation claim is time-barred.5 To the extent that these

rulings were premised on purely legal issues, we apply the same standard of review. “As

the Court of Appeals has explained, where an order involves an interpretation and

application of Maryland constitutional, statutory or case law, our Court must determine

whether the trial court’s conclusions are ‘legally correct[.]’” Elec. Gen. Corp. v. Labonte,

229 Md. App. 187, 196 (2016) (citations and quotations omitted), aff’d, 454 Md. 113

(2017).

       To determine whether the trial court’s decision was legally correct, “we give no

deference to the trial court findings and review the decision under a de novo standard of

review.” Lamson v. Montgomery County, 460 Md. 349, 360 (2018). We, therefore, shall

review the merits of the County’s exhaustion of administrative remedies and statute of

limitations arguments de novo. In doing so, we evaluate the record in the light most

favorable to MRA as the non-moving party. Schneider Elec. Bldgs. Critical Sys., Inc. v.

W. Surety Co., 454 Md. 698, 705 (2017).


       5
         Although the County raises additional arguments in this appeal that may be subject
to differing standards of review, we decline to address the merits of these arguments
because we reverse on statute of limitations grounds. Consequently, we need not address
the additional standards of review.
                                            15
                                      DISCUSSION

       The County raises six arguments in this appeal. First, the County contends that the

case should not have proceeded to trial because MRA failed to exhaust its administrative

remedies. Second, the County argues that MRA’s takings claim was filed outside the three-

year limitations period because the County’s last action taken against MRA was in 2007

and MRA filed its complaint in 2013. Third, the County maintains that MRA’s claim is

barred by res judicata and collateral estoppel. Fourth, and on the merits, the County asserts

that MRA could not sufficiently allege an inverse condemnation claim because it did not

have a vested property interest. Fifth, the County contends that the denial of MRA’s

requests for variances did not amount to an unconstitutional taking because the variances

were denied to prevent public harm. Sixth, the County avers that MRA failed to present

evidence of the property’s fair market value and that the jury verdict was, therefore,

defective. Conversely, MRA argues in its cross-appeal that the circuit court erred in

granting the County judgment as a matter of law on its per se takings claim.

                                             I.

       We address the County’s assertion that MRA failed to exhaust its administrative

remedies first because issues concerning primary jurisdiction and exhaustion are treated

like jurisdictional questions. Bd. of Educ. for Dorchester Cty. v. Hubbard, 305 Md. 774,

787 (1986); Priester v. Baltimore County, 232 Md. App. 178, 190 (2017), cert. denied, 454
Md. 670. The County alleges that MRA was required to raise its inverse condemnation

claim in an administrative proceeding before it could seek just compensation in the circuit

court. Accordingly, the County argues that the circuit court should have dismissed the

                                             16
case. We disagree. As we shall explain, MRA adhered to the prescribed administrative

procedure before filing its inverse condemnation claim in the circuit court.

       “A fundamental precept of administrative law is the requirement that exclusive or

primary administrative remedies ordinarily be exhausted before bringing an action in

court.” MRA III, supra, 382 Md. at 361. Administrative agencies have the first opportunity

to consider constitutional issues when “those issues would be pertinent in the particular

proceeding before the [agency].” MRA II, supra, 342 Md. at 491-92. Accordingly, circuit

courts are not “authorized to entertain [those] actions” when a party circumvents a

prescribed administrative procedure. Hubbard, supra, 305 Md. at 787.

       This generally holds true in inverse condemnation cases. See Prince George’s

County v. Blumberg, 288 Md. 275, 293 (1980). Indeed, the Court of Appeals “has held on

many occasions, when faced with a claim of an agency’s unconstitutional taking of

property, that such issues must still go through the administrative process, particularly

when judicial review is provided.” Id. Moreover, it is “settled law on principle and

authority that, absent most unusual circumstances, in zoning matters where there is full

opportunity for a property owner to apply to the administrative agency for a special

exception from the application of the general law to the particular property, with adequate

provision for judicial review of the Board’s action, the court will not take jurisdiction even

though a constitutional issue is raised, until the administrative remedy has been exhausted.”

Poe v. City of Baltimore, 241 Md. 303, 311 (1966).

       In our view, MRA did not fail to exhaust its administrative remedies. Indeed, MRA

sought a ruling from the Harford County Hearing Examiner and the Board of Appeals that

                                             17
Bill 91-10 did not apply to MRA’s property. When that failed, MRA appealed the Board

of Appeals’ decision to the circuit court, this Court, and the Court of Appeals. Thereafter,

MRA sought another administrative remedy by requesting variances so that it could operate

a rubble landfill on its property notwithstanding Bill 91-10. Both the Harford County

Hearing Examiner and the Board of Appeals denied the requested variances, and MRA

again appealed to the courts. Ultimately, the Court of Appeals held in MRA IV, supra that

the Board of Appeals did not err in denying the requests for variances. To the extent that

an administrative remedy was available, MRA clearly pursued it.

       Moreover, the County presents us with no authority compelling a party to bring a

claim for just compensation in an administrative forum before resorting to the courts.6 In

short, MRA’s takings claim became justiciable after MRA was denied the requested

variances. To hold otherwise would contradict case law from the United States Supreme

Court. See Suitum v. Tahoe Reg’l Planning Agency, 520 U.S. 725, 737 (1997) (observing

that a takings claim is justiciable once “the administrative agency has arrived at a final,

definitive position regarding how it will apply the regulations at issue to the particular land

in question”) (citation omitted). The County arrived at a “final, definitive position” when




       6
         Were we to adopt the County’s argument and hold that MRA had not exhausted
its administrative remedies, it is unclear how a claim for just compensation could ever get
to a jury. Indeed, administrative rulings are subject to a deferential standard of review.
Accordingly, subjecting a just compensation claim to such a deferential standard would
seem to conflict with “Article III, § 40 of the Maryland Constitution[, which] provides the
landowner with the opportunity to have a jury award just compensation in [takings] cases.”
Montgomery County v. Soleimanzadeh, 436 Md. 377, 387 (2013).
                                              18
the Board denied MRA’s requested variances in June 2007. We, therefore, hold that MRA

exhausted its administrative remedies.

                                             II.

      We next address the County’s contention that MRA’s inverse condemnation claim

is time-barred. The County argues that the circuit court erred in ruling that MRA’s claim

accrued after the Court of Appeals issued its opinion in MRA IV, supra. The circuit court

denied the County’s motion to dismiss and motion for summary judgment, and ruled that

MRA’s inverse condemnation claim was timely filed. The time period in which an inverse

condemnation claim must be filed is dictated by the Maryland Code:

             A civil action at law shall be filed within three years from the
             date it accrues unless another provision of the Code provides a
             different period of time with which an action shall be
             commenced.

Md. Code (1973, 2013 Repl. Vol.), § 5-101 of the Courts and Judicial Proceedings

Article (“CJ”). See Electro-Nucleonics, Inc. v. Wash. Suburban Sanitary Comm’n, 315
Md. 361, 374 (1989) (holding that CJ § 5-101 applies to inverse condemnation claims).

      The rationale underlying the statute of limitations is well established:

                     The adoption of statutes of limitation reflects a policy
             decision regarding what constitutes an adequate period of time
             for a person of reasonable diligence to pursue a claim. Such
             statutes are designed to balance the competing interests of each
             of the potential parties as well as the societal interests involved.
             Thus, one of the purposes of such statutes is to assure fairness
             to a potential defendant by providing a certain degree of
             repose. This is accomplished by encouraging promptness in
             prosecuting actions; suppressing stale or fraudulent claims;
             avoiding inconvenience that may stem from delay, such as loss
             of evidence, fading of memories, and disappearance of
             witnesses; and providing the ability to plan for the future

                                             19
              without the uncertainty inherent in potential liability. Another
              basic purpose is to prevent unfairness to potential plaintiffs
              exercising reasonable diligence in pursuing a claim. Still
              another purpose is to promote judicial economy.

Poole v. Coakley & Williams Constr., Inc., 423 Md. 91, 130-31 (2011) (quoting Pierce v.

Johns-Manville Sales Corp., 296 Md. 656, 665 (1983)).

       Accordingly, MRA had three years from the date its cause of action accrued to file

a timely complaint. CJ § 5-101. We, therefore, must determine when MRA’s inverse

condemnation claim accrued. An inverse condemnation claim “accrues when the affected

party knew or should have known of the unlawful action and its probable effect.” Duke St.

Ltd. P’ship v. Bd. of Cty. Comm’rs of Calvert Cty., 112 Md. App. 37, 49 (1996) (citing

Millison v. Wilzack, 77 Md. App. 676, 685-86 (1989)). Although the statute of limitations

does not begin until the plaintiff discovers her claim, “[t]his does not mean that the party

need know all relevant facts, including the precise nature and amount of the economic

impact.” Id. Rather, we must determine “when all of [the] elements [of an inverse

condemnation claim] have occurred . . . and when the plaintiff knows, or, through the

exercise of due diligence, should have known . . . that they have occurred.” Millison, supra,

77 Md. App. at 685.

       “To state a claim for inverse condemnation, a plaintiff must allege facts showing

ordinarily that the government action constituted a taking.” Litz v. Md. Dep’t of Env’t, 446
Md. 254, 267 (2016). “Thus, an inverse condemnation cause of action, at minimum,

requires a taking by a government entity, and regardless of what the plaintiff knows or

should know, the statute of limitations on an inverse condemnation cause of action does


                                             20
not begin to run until a taking has occurred.” Litz v. Md. Dep’t of Env’t, 434 Md. 623, 653

(2013). A taking may arise in several ways:

               [T]he denial by a governmental agency of access to one’s
               property, regulatory actions that effectively deny an owner the
               physical or economically viable use of the property, conduct
               that causes a physical invasion of the property, hanging a
               credible and prolonged threat of condemnation over the
               property in a way that significantly diminishes its value, or,
               closer in point here, conduct that effectively forces an owner
               to sell.

Litz, supra, 446 Md. at 267 (quoting Coll. Bowl, Inc. v. Mayor of Baltimore, 394 Md. 482,

489 (2006)).

      In its amended complaint, MRA alleges that the County -- by enacting various laws

and modifying its zoning regulations -- unlawfully interfered with MRA’s “investment

backed business expectations associated with its Property and the rubble landfill permit

previously issued” by the Maryland Department of the Environment (the “MDE”). See ¶

55 of MRA’s amended complaint.          In short, MRA asserts that the County made it

impossible to use the land for its intended purpose. MRA discovered the County’s

allegedly unlawful conduct no later than June 5, 2007, when the Board of Appeals voted

unanimously to deny MRA’s requests for variances. Without the variances, MRA could

neither construct nor operate a rubble landfill on the property. Applying this logic, the

County urges us to hold that the alleged taking occurred on June 5, 2007 and, therefore,

the statute of limitations on MRA’s inverse condemnation claim began to run on that date.

      In support, the County cites Williamson County Regional Planning Commission v.

Hamilton Bank of Johnson City, 473 U.S. 172, 186 (1985), overruled on other grounds by


                                             21
Knick v. Township of Scott, __ U.S. __, 139 S. Ct. 2162 (2019), for the proposition that a

takings claim accrues when “the government entity charged with implementing the

regulations has reached a final decision regarding the application of the regulations to the

property at issue.”7 The County further relies on the Court of Appeals’ decision in Arroyo

v. Board of Education of Howard County, 381 Md. 646, 672 (2004), which held that a

plaintiff need not “obtain a final decision from the circuit court on judicial review before

the administrative decision it reviewed can be considered a final administrative

determination.” Based on these cases, the County argues that the Board of Appeals’

decision in 2007 to deny MRA’s requests for variances constitutes the “final administrative

decision” triggering the running of the statute of limitations in this case.

       In response, MRA maintains that an inverse condemnation claim does not accrue

until the taking becomes “permanent or stabilized.” See Litz, supra, 434 Md. at 654. MRA

contends that the alleged taking did not become permanent or stabilized until the Court of

Appeals, in MRA IV, affirmed the Board’s earlier decisions. Further, MRA relies on this

Court’s opinion in Millison v. Wilzack, 77 Md. App. 676 (1989), for the proposition that

inverse condemnation claims are unlike other actions against administrative agencies,


       7
          On June 21, 2019 -- two weeks after oral argument in the instant case -- the United
States Supreme Court overruled Williamson, in part. The Court held that a property owner
need not seek just compensation in state court before bringing an inverse condemnation
claim in federal court. Knick, 139 S. Ct. at 2179 (“The state-litigation requirement of
Williamson County is overruled.”). Nevertheless, the Court observed that the “finality
requirement [set forth in Williamson] … is not at issue here.” Id. at 2169. The Court further
stated that Williamson “could have been resolved solely on the narrower and settled ground
that no taking had occurred because the zoning board had not yet come to a final
decision.” Id. at 2174. The Court clearly noted that the finality requirement is “settled”
and it, therefore, remains binding law.
                                              22
because such claims do not accrue until disputed regulations are finally determined to be

effective by a court. According to MRA, the County’s reliance on Arroyo, supra is,

therefore, misplaced. Finally, MRA asserts that even if Arroyo is applicable, the County’s

final administrative decision did not occur until July 2010, when the MDE declined to

renew MRA’s rubble landfill permit.

A.     MRA’s Inverse Condemnation Claim Accrued on the Date of the County’s
       Final Administrative Decision.

       To determine the accrual date of MRA’s cause of action, we start with the principle

that a constitutional claim against a government entity “is not ripe until the government

entity charged with implementing the regulations has reached a final decision regarding

the application of the regulations to the property at issue.” Williamson Cty. Reg’l Planning

Comm’n, supra, 473 U.S. at 186. “Finality … occurs in the administrative sense when ‘the

order or decision [disposes] of the case by deciding all question[s] of law and fact and

leave[s] nothing further for the administrative body to decide.’”           Shaarei Tfiloh

Congregation v. Mayor of Baltimore, 237 Md. App. 102, 128 (2018) (quoting Willis v.

Montgomery County, 415 Md. 523, 535 (2010)).

       The County asserts that in June 2007, the Board of Appeals reached a final decision

on whether MRA could operate a rubble landfill on the property at issue. The County

contends that MRA’s claim accrued in 2007 and that it was, therefore, immaterial that the

Court of Appeals had not yet affirmed or reversed the Board’s decision. We agree. Indeed,

MRA has not presented us with any authority to support the proposition that an inverse




                                            23
condemnation claim is tolled or does not otherwise accrue until all judicial appeals have

been exhausted.

       The Court of Appeals was presented with a similar issue, albeit in a slightly different

context, in Arroyo, supra, 381 Md. 646. In that case, an employee was terminated and

subsequently challenged his termination through the prescribed administrative procedures

in Howard County. Id. at 652-53. After the Maryland State Board of Education upheld the

employee’s termination in 1998, the employee petitioned for judicial review. Id. at 653.

In 1999, the Circuit Court for Howard County affirmed the State Board’s decision, and in

2000, we affirmed. Id. Two years later, the employee brought a civil suit against Howard

County, alleging that he was wrongfully terminated. Id. In an attempt to evade the statute

of limitations, the employee asserted that he did not have a cognizable claim until 2000,

when judicial review was completed. Id. at 664-65.

       The Court of Appeals disagreed. The Court specifically held that the employee’s

claim accrued when the State Board rendered its final decision, and not at the time when

judicial review of that final decision was completed. Id. at 671-72 (“It was the act of the

State Board, in its affirmance of the County Board’s decision to terminate petitioner from

his employment, that was the final decision of the administrative agency[.]”) (emphasis

omitted). See also Watson v. Dorsey, 265 Md. 509 (1972) (holding that a legal malpractice

claim accrued when the plaintiffs lost their case at trial, and not at the point in time when

the trial court’s decision was later affirmed on appeal); Edwards v. Demedis, 118 Md. App.
24
541, 557 (1997) (stating that it is “not consistent with Maryland law” to hold that a cause

of action accrues only after “the resolution of any subsequent appeal”).8

       In our view, MRA’s inverse condemnation claim accrued on June 5, 2007, when the

Board of Appeals issued its final decision denying MRA’s requests for variances. It was

on that date that MRA discovered the alleged taking of its property. See Coll. Bowl, Inc.

v. Mayor of Baltimore, 394 Md. 482, 489 (2006) (observing that a taking may arise when

there are “regulatory actions that effectively deny an owner the physical or economically

viable use of the property”). Although MRA appealed the Board’s final decision to the

circuit court and ultimately the Court of Appeals, MRA’s appeal did not delay the accrual

of its claim. Indeed, the Court of Appeals explicitly rejected such a notion in Arroyo,

supra. Critically, the Court of Appeals held in Arroyo that a claim against an administrative

agency accrues when the agency -- or some administrative review board -- renders its final

decision, and not at the time when judicial review of that final decision is completed.

Arroyo, supra, 381 Md. at 671-72.

       MRA endeavors to distinguish Arroyo by asserting that it involved an employment

dispute and is inapplicable to takings cases. We disagree. Indeed, there is no language in

the Court of Appeals’ opinion expressly limiting its decision to employment cases.

Notably, the Court of Appeals has cited Arroyo in other contexts, including land use cases.


       8
        Our research -- thorough we trust -- has found only one type of claim that accrues
when judicial review is completed. See, e.g., Heron v. Strader, 361 Md. 258, 265, 270
(2000) (holding that malicious prosecution claims, unlike claims of false arrest and false
imprisonment, arise when the underlying criminal proceedings terminate because favorable
termination is a required element). Inverse condemnation claims, by contrast, contain no
such requirement.
                                             25
See, e.g., City of Bowie v. Prince George’s County, 384 Md. 413, 435 (2004)

(“Our Arroyo holding, although involving very different facts, a different procedural

situation, and directed to different legal doctrines, illustrates the trial court’s need to remain

cognizant of the running of a period for further action, be it judicial or administrative,

during the pendency of judicial and administrative review processes.”).

       MRA further asserts that the County’s reliance on Arroyo is misplaced because “the

administrative procedure in Arroyo differs significantly from that provided by the Harford

County Code.” The Harford County Code provides that an “appeal stays all proceedings

in furtherance of the action appealed.” Harford Cty. Zoning Code, Chapter 267, § 267-

9(J). According to MRA, this provision establishes that the Board’s June 2007 decision

was automatically stayed, and as a result, not final. We disagree. Section 267-9(J)

allegedly stayed any subsequent administrative actions or proceedings, but there were no

additional administrative proceedings to stay. Indeed, on June 5, 2007, the Harford County

Board of Appeals made its position clear: it would not allow MRA to operate a rubble

landfill on its property. The County’s decision was final as there was “nothing further for

the agency to do.” Dorsey v. Bethel A.M.E. Church, 375 Md. 59, 75 (2003) (citations,

quotations, and emphasis omitted).

       In the alternative, MRA asserts that even if Arroyo is applicable, the final

administrative action did not occur until 2010, when the MDE declined to renew MRA’s

permit to operate a landfill. We disagree. Indeed, the MDE’s decision was premised

entirely on MRA IV, in which the Court of Appeals affirmed the Board’s earlier denial of

the variance requests. In short, the MDE’s decision constitutes the “continuing effects of

                                               26
a single earlier act[,]” which is insufficient to delay the limitations period. Mills v. Galyn

Manor Homeowner’s Ass’n, Inc., 239 Md. App. 663, 683 (2018) (citations and quotations

omitted), cert. granted on other grounds sub nom., Andrews & Lawrence Prof’l Servs.,

LLC v. Mills, 463 Md. 523 (2019); Duke St. Ltd. P’ship, supra, 112 Md. App. at 48 (“While

there may have been continuing ill effects from the original alleged violation, there was

not a series of acts or course of conduct by appellee that would delay the accrual of a cause

of action to a later date.”) (emphasis omitted).

       Moreover, we are not persuaded by MRA’s reliance on Millison v. Wilzack, 77 Md.

App. 676 (1989).      According to MRA, this Court held in Millison that an inverse

condemnation claim does not accrue until a court concludes that challenged regulations are

effective. We disagree. In Millison, a landowner purchased property in 1966 with plans

to subdivide the property. 77 Md. App. at 679. Thereafter, in 1972, the Maryland State

Department of Health and Mental Hygiene (the “Department”) promulgated regulations

providing that “a preliminary plan would become null and void if a record plat or

subdivision plan is not filed within six months of its approval.” Id. For plans that were

approved before 1972, however, landowners would have six months from the date the

regulations were adopted to record their plans. Id.

       After the landowner failed to file the plan within the prescribed six-month period,

the Department sought a declaration that the landowner’s untimely recorded subdivision

plan was null and void. Id. The circuit court ruled that the regulations were inapplicable

to the property and declared the subdivision plan valid. Id. at 680. On appeal, this Court

reversed and held that the regulations applied to the property and that the circuit court

                                             27
should have declared the plan null and void. Id. (citing Millison v. Sec. of Health & Mental

Hygiene, 32 Md. App. 165, 173-74 (1976)). As a result, the landowner’s plan was

expunged. Id.

       In 1987, eleven years later, the landowner brought an inverse condemnation suit

against the Department. Id. On appeal, this Court held that the landowner’s claim was

time-barred because the complaint was filed more than three years after the alleged taking

occurred. Id. at 688. This Court explained:

              There is, in this case, no question raised concerning when the
              regulations, which form the basis for appellant’s claim that his
              property was taken, were promulgated or finally determined to
              be effective. Nor is there a question concerning when appellant
              became aware of the impact of the regulations upon his
              property. As to the former, the record is clear that the
              regulations were promulgated in 1972. They were finally
              determined to be effective in 1976, either when this Court’s
              decision in Millison I was filed, the Court of Appeals having
              denied certiorari that same year, or when, pursuant to that
              Opinion, appellant’s subdivision plan was expunged from the
              Land Records on August 2, 1976. Appellant does not argue
              here, as, indeed, he could not, that he was not aware, at least as
              early as August 2, 1976, of the effect of the regulations on his
              property.

Id. at 686.

       In our view, Millison does not, as MRA argues, stand for the proposition that an

inverse condemnation claim accrues only after judicial review is exhausted. Such a holding

would contradict the Court of Appeals’ more recent decision in Arroyo, supra, 381 Md.
646. More importantly, whether the claim accrued in 1972 -- when the regulations were

promulgated -- or in 1976 -- when the Court of Appeals denied certiorari -- was ultimately

irrelevant. Indeed, the landowner sued in 1987 and both dates were well outside the three-

                                             28
year limitations period. As a result, our discussion of when the takings claim accrued was

not essential to the disposition of the case. It, therefore, carries no binding effect. See

Smith v. Wakefield, LP, 462 Md. 713, 720, 736 (2019) (observing that a general expression

in an opinion, which is not essential to the disposition of the case -- i.e., dictum -- is not

controlling in subsequent cases); see also Kastigar v. United States, 406 U.S. 441, 444-45

(1972) (“The broad language … relied upon by petitioners was unnecessary to the Court’s

decision, and cannot be considered binding authority.”). We, therefore, hold that MRA’s

inverse condemnation claim accrued on June 5, 2007, when the Board of Appeals issued

its final decision denying MRA’s requests for variances.

       Finally, we observe that our holding will not lead to the improbable scenario where

an inverse condemnation claim does not become justiciable until after the statute of

limitations has run. Notably, the Court of Appeals has quelled such a concern. Indeed, the

Court has routinely observed that when a claim is not yet justiciable because of a pending

administrative action or appeal, the circuit court should stay the case until the pending

appeal is decided. See Monarch Acad. Balt. Campus, Inc. v. Balt. City Bd. of Sch.

Comm’rs, 457 Md. 1, 13 (2017); Powell v. Breslin, 430 Md. 52, 67-70 (2013); MRA III,

supra, 382 Md. at 362 (holding that when one case cannot be adjudicated because the other

is pending or on appeal, a stay of one proceeding is the appropriate course of action).

       Accordingly, even if MRA’s inverse condemnation claim was not yet ripe because

of the pending appeal in MRA IV, MRA could have filed its claim within the limitations




                                             29
period to ensure that its claim was timely.9 The circuit court, if necessary, could have then

stayed the case to await the Court of Appeals’ decision. See, e.g., Am. Home Assurance

Co. v. Osbourn, 47 Md. App. 73, 87 (1980) (“[A]ppellant could have filed his action …

within the requisite three year time period and the action could have been stayed pending

the outcome of the declaratory judgment suit.”). Instead, MRA filed its claim nearly six

years after it discovered the alleged taking. We, therefore, hold -- as a matter of law -- that

MRA’s claim is barred by the statute of limitations.

B.     MRA’s Inverse Condemnation Claim Became Permanent and Stabilized When
       the Board Issued its Final Decision.

       To avoid the effect of the statute of limitations, MRA next argues that its inverse

condemnation claim did not become “permanent or stabilized” until the Court of Appeals

issued MRA IV in 2010. As discussed, supra, constitutional claims against administrative

agencies ordinarily accrue when the agency renders a final administrative decision. See

Williamson Cty. Reg’l Planning Comm’n, supra, 473 U.S. at 186. Nevertheless, MRA

urges us to disregard this well-established principle by extending the Court of Appeals’

narrowly tailored holding in Litz, supra, 434 Md. 623. MRA relies on Litz for the

proposition that a regulatory taking cannot become “permanent or stabilized” until an

agency’s final decision is affirmed by a court. We disagree. Indeed, the Litz Court did not

consider what effect, if any, a judicial appeal has on a regulatory takings claim.




       9
         It is noteworthy that MRA still had nearly three months to file its complaint after
MRA IV was reported. Indeed, the Court issued MRA IV on March 11, 2010 and the
limitations period did not close until June 5, 2010.
                                              30
       In Litz, a landowner brought an inverse condemnation claim against the government,

alleging that the government failed to remedy continuous sewage and wastewater

discharges into a lake. 434 Md. at 631-33. Ultimately, the incessant pollution adversely

affected the landowner’s nearby property to the point that the property was foreclosed on

years later. Id. at 633. In opposition, the government asserted that the landowner’s claim

was time-barred because the foreclosure occurred several years after the landowner

discovered the pollution. Id. at 636. The trial court agreed and dismissed the case. Id.

       On appeal, the landowner urged the Court of Appeals to reverse, arguing that the

unconstitutional taking did not become permanent or stabilized until her property was sold

at a foreclosure auction. Id. at 651. Based on the allegations in the complaint, the Court

held that “a reasonable trier of fact could conclude that the final, complete taking of Litz’s

property occurred [at the foreclosure sale], and is not time-barred by the three-year

statutory period.” Id. at 656.

       In reaching its holding, the Court of Appeals noted that “[a] complete taking …

[does not occur] and the statute of limitations does not begin to run until the taking becomes

permanent or stabilized.” 434 Md. at 654. In doing so, the Court cited United States v.

Dickinson, 331 U.S. 745 (1947), in which the United States Supreme Court held that a

taking is not complete “until the full extent of the taking could be ascertained.” Id. (citing

Dickinson, supra, 331 U.S. at 749). The Litz Court summarized Dickinson as follows:

              In [Dickinson], a cause of action was brought after the
              government built a dam that caused the water level in a river to
              rise over the course of several years, resulting in the flooding
              of Dickinson’s property. [331 U.S. at 746-47.] The Supreme
              Court noted that “[t]he source of the entire claim—the

                                             31
              overflow due to rises in the level of the river—is not a single
              event; it is continuous[, a]nd as there is nothing in reason, so
              there is nothing in legal doctrine, to preclude the law from
              meeting such a process by postponing suit until the situation
              becomes stabilized.” [331 U.S. at 749.]

                      The Supreme Court further clarified that “when the
              Government chooses not to condemn land but to bring about a
              taking by a continuing process of physical events, the owner is
              not required to resort either to piecemeal or to premature
              litigation to ascertain the just compensation for what is really
              ‘taken.’” [331 U.S. at 749.]

Litz, supra, 434 Md. at 654-55.

       The Litz Court then relied on case law from the United States Court of Appeals for

the Federal Circuit, observing that the Federal Circuit “has illuminated the current state of

the ‘stabilization’ concept[.]” Id. at 655. The Court provided the following quotation from

the Federal Circuit’s decision in Boling v. United States, 220 F.3d 1365 (Fed. Cir. 2000):

              [S]tablization occurs when it becomes clear that the gradual
              process set into motion by the government has effected a
              permanent taking, not when the process has ceased or when the
              entire extent of the damage is determined. Thus, during the
              time when it is uncertain whether the gradual process will
              result in a permanent taking, the plaintiff need not sue, but once
              it is clear that the process has resulted in a permanent taking
              and the extent of the damage is reasonably foreseeable, the
              claim accrues and the statute of limitations begins to run.

Litz, supra, 434 Md. at 655 (quoting Boling, supra, 220 F.3d at 1370-71).

       Critically, however, the Federal Circuit has made clear that the rule announced by

the Supreme Court in Dickinson is generally limited to gradual physical processes such as

flooding. See, e.g., Mildenberger v. United States, 643 F.3d 938, 945 (Fed. Cir. 2011)

(“The stabilization doctrine recognizes that determining the exact point of claim accrual is


                                             32
difficult when the property is taken by a gradual physical process rather than a discrete

action undertaken by the Government such as a condemnation or regulation.”); Goodrich

v. United States, 434 F.3d 1329, 1334-36 (Fed. Cir. 2006) (holding that the “stabilization

principle” is not applicable in regulatory takings actions because a regulatory takings claim

accrues on the date of the agency’s final regulatory decision); Fallini v. United States, 56
F.3d 1378, 1381 (Fed. Cir. 1995) (observing that the Supreme Court has “more or less

limited [Dickinson] to the class of flooding cases to which it belonged”) (citations and

quotations omitted).10 In Fallini, the Federal Circuit illustrated when regulatory takings

claims accrue through the following hypothetical:

              If a landowner owns a parcel of beachfront property and the
              government enacts legislation demanding that the landowner
              allow others to walk along the shore, the government has
              effected a taking of an easement on the landowner’s property.

                                           ***

              For purposes of claim accrual, such a taking occurs on the date
              of enactment of the legislation.

Fallini, supra, 56 F.3d at 1382-83. In short, in reviewing whether a regulatory takings

claim is time-barred, the Federal Circuit -- like the Court of Appeals in Arroyo, supra, 381
Md. 646 -- looks to the date that an administrative agency renders a final decision.


       10
          MRA cites to the United States Supreme Court’s decision in Arkansas Game &
Fish Commission v. United States, 568 U.S. 23, 36 (2012), for the proposition that the
stabilization principle applies to regulatory takings claims as well as physical takings. In
that case, the Supreme Court was not tasked with determining when a takings claim
accrues. Moreover, the Supreme Court did not discuss the stabilization principle. Rather,
the Court rejected the government’s plea to categorically exclude flooding cases from the
Fifth Amendment, holding that there is “no solid grounding in precedent for setting
flooding apart from all other government intrusions on property.” 568 U.S. at 36.
                                             33
Goodrich, supra, 434 F.3d at 1336 (“Thus, we conclude that the issuance of a [record of

decision] and final [environmental impact statement] is sufficient to constitute the taking

and hence accrue a takings claim, regardless of when the consequences of the decisions

contained therein are felt.”).

       Notably, our holding is consistent with the prevailing law across the country. See,

e.g., Hacienda Valley Mobile Estates v. City of Morgan Hill, 353 F.3d 651, 657 (9th Cir.

2003) (holding that an as-applied regulatory takings claim ripened when the agency

rendered a final decision because “there [were] no further [administrative] procedures

available to [the plaintiff] to challenge that decision short of resort to state courts for a writ

of administrative mandamus”); Wellswood Columbia, LLC v. Town of Hebron, 171 A.3d
409, 421 (Conn. 2017) (“[T]he denial of a variance by a zoning board of appeals is

considered a final decision by an initial decision maker, which is all that is required to

establish finality in order to bring a takings claim, and that once the zoning board of appeals

makes its decision, the regulatory activity is final for purposes of an inverse condemnation

claim[.]”) (citations and quotations omitted); Scott v. Sioux City, 432 N.W.2d 144, 148

(Iowa 1988) (“Although damages for flooding and physical invasion can occur

intermittently over the passage of time, in this case, the passage of the permanent ordinance

had immediate adverse economic consequences for plaintiffs.”); Edwards Aquifer Auth. v.

Bragg, 421 S.W.3d 118, 135 (Tex. App. 2013) (“[A]n as-applied [regulatory takings] claim

is not ripe until the regulatory authority has made a final decision regarding the application

of the regulation to the property.”) (emphasis added).



                                               34
       Accordingly, to the extent that the stabilization principle applies in regulatory

takings actions, we hold that, under the circumstances of this case, the alleged taking of

MRA’s property occurred on June 5, 2007, when the Board of Appeals denied MRA’s

requests for variances. In our view, the alleged taking had clearly “stabilized” within the

meaning of Dickinson, because, as of that date, it was abundantly clear that the County

would not permit MRA to operate a rubble landfill. MRA’s alleged damages may have

been reduced if the Court in MRA IV reversed the Board’s decision. Nevertheless, the mere

fact that damages may fluctuate does not operate to delay the accrual date of MRA’s claim.

Indeed, for a takings claim to accrue, “[i]t is not necessary for the precise extent of the loss

to be known[.]” Duke St. Ltd. P’ship, supra, 112 Md. App. at 48. We, therefore, hold that

MRA’s inverse condemnation claim accrued in 2007 and is time-barred.

       In sum, the Harford County Board of Appeals rendered its final decision proscribing

MRA from operating a rubble landfill on the property at issue on June 5, 2007, when it

denied MRA’s requests for variances. Consequently, MRA’s inverse condemnation claim

accrued on that date. Because MRA did not file its complaint until February 2013 -- nearly

six years later -- its cause of action is barred by the statute of limitations. 11 The circuit

court, therefore, erred in permitting the claim to proceed to trial. 12 Accordingly, we reverse




       11
            MRA’s per se takings claim is time-barred for the same reasons.

        In light of our holding that MRA’s inverse condemnation claim is time-barred,
       12

we need not consider either the County’s alternative arguments for vacating the judgment
or MRA’s cross-appeal.
                                              35
MRA’s judgment of $45,420,076 and remand the case for the circuit court to enter

judgment in favor of the County.

       We are well aware that we are vacating a significant judgment rendered against the

County. Nevertheless, because the cause of action accrued in this case more than three

years before MRA filed its inverse condemnation claim, the statute of limitations mandates

that its judgment be reversed. Indeed, Maryland “courts are required to enforce the Statute

of Limitations as adopted by the Legislature and have no authority to create an

unauthorized exception[.]” Sheng Bi v. Gibson, 205 Md. App. 263, 269 (2012) (citations

omitted).

                                          JUDGMENT OF THE CIRCUIT COURT
                                          FOR HARFORD COUNTY REVERSED.
                                          CASE REMANDED TO THAT COURT FOR
                                          ENTRY OF JUDGMENT IN FAVOR OF
                                          HARFORD     COUNTY,    MARYLAND.
                                          COSTS TO BE PAID BY APPELLEE.




                                            36